885 F.2d 875
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Nakorn POONPUNGA, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Rahim KUAMSIRI, Defendant-Appellant.

1
No. 88-1432.


2
United States Court of Appeals, Ninth Circuit.

Argued and Submitted Aug. 17, 1989.Decided Sept. 13, 1989.

3
Before GOODWIN, Chief Judge, PREGERSON and REINHARDT, Circuit Judges

ORDER

4
In both of these cases, jury selection was conducted by a magistrate, rather than a district judge.  Accordingly, the convictions are REVERSED.    United States v. Gomez, --- U.S. ----, 109 S.Ct. 2237 (1989);  United States v. France, No. 87-1282, slip op. at ---- (9th Cir. ____, 1989).